(OMRIX BIOPHARMACEUTICALS LTD. LOGO) [y72341y7234101.gif]
Exhibit 10.1
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
This Amended and Restated Employment Agreement (the “Agreement”) is made and
entered into on this November 6, 2008, by and between Omrix Biopharmaceuticals
Ltd. (the “Company”) and Asaf Alperovitz (the “Employee”).

     
WHEREAS,
  the Company and Employee desire to amend and restate the employment agreement
entered into between the Employee and the Company on August 6, 2008 (the
“Original Agreement”) in its entirety on the terms and conditions set forth
herein and the Employee desires to enter into this Agreement on such terms and
conditions;  
WHEREAS,
  except as expressly set forth herein, the Parties intend that this Agreement
shall supersede and replace the Original Agreement; and
 
   
WHEREAS,
  the Employee represents that he has the requisite skills and training to
render the services hereunder;

NOW, THEREFORE, in consideration of the mutual undertakings of the parties, the
parties agree to the following amended and restated terms and conditions of
Employee’s employment:

1.   DUTIES AND RESPONSIBILITIES

  1.1   As of October 23, 2008 (the “Effective Date”), the Employee shall be
employed by the Company as Chief Financial Officer (“CFO”) of the Omrix
Biopharmaceuticals group of companies (“Omrix Group”), including the named
executive for the position of chief financial officer of Omrix
Biopharmaceuticals Inc. (“Omrix”) and shall perform the activities and projects
assigned to him by the Chief Executive Officer of Omrix Biopharmaceuticals Inc.
(the “CEO”).     1.2   In his capacity as CFO, the Employee shall report
directly to the CEO.     1.3   Except as specifically agreed in advance and in
writing by Omrix, so long as the Employee is employed by the Company, the
Employee (i) shall devote his full working time and reasonable best efforts to
the business and affairs of the Omrix Group and the performance of his duties
hereunder; and (ii) shall not undertake or accept any other employment or
occupation, unless approved in writing by the CEO.     1.4   The Employee’s
employment will require travel outside Israel and the Employee agrees to such
travel as may be necessary in order to fulfill his duties hereunder.     1.5  
The Employee’s duties and responsibilities shall include but not be limited to
those duties and responsibilities customarily performed by a chief financial
officer.     1.6   The Employee represents and warrants that from the Effective
Date he is free to provide services to the Company upon the terms contained in
this Agreement, and

 



--------------------------------------------------------------------------------



 



2

      that there are no employment contracts, consulting contracts or any
restrictive covenants preventing full performance of his duties hereunder, and
that by providing services to the Omrix Group, the Employee does not infringe
any intellectual property rights or other rights or agreements with any third
party (including prior employer(s)). However, for a period not to exceed 30 days
following the Effective Date and subject to the approval of the CEO, the
Employee will be allowed to devote a limited amount of time to his former
employer (Tefron Ltd.), provided that such time shall not exceed 15 working
hours per week.     1.7   The parties hereto confirm that this is a personal
services contract and that the relationship between the parties hereto shall not
be subject to any general or special collective employment agreement or any
custom or practice of the Company in respect of any of its other employees or
contractors.

2.   TERM AND TERMINATION

  2.1   This Agreement and the employer-employee relationship created hereunder
will remain in force until termination by either Party.     2.2   Either party
may terminate this Agreement for any reason and at any time during the
Employee’s term of employment, by providing the other Party with 150 days prior
written notice of termination.     2.3   Despite the provisions of Section 2.1
and 2.2 above, the Company shall have the right to terminate this Agreement and
the employer-employee relationship hereunder at any time for Cause (as
hereinafter defined), by giving the Employee notice of termination for Cause. In
such event, this Agreement and the employer-employee relationship shall be
deemed effectively terminated as of the time of delivery of such notice.        
The term “Cause” shall mean: (i) the Employee breaches any of the material terms
or conditions of Sections 4 and 5 below; (ii) the Employee commits a felony or
perpetrates a fraud against the Company and/or any of its subsidiaries and/or
affiliates; or (iii) an event which under Israeli law would not entitle the
Employee to severance pay from the Company.     2.4   During the notice period
specified in Section 2.2 above, the Employee shall continue working, cooperate
with the Omrix Group and use his best efforts to assist the integration of the
person or persons who will assume the Employee’s responsibilities into the Omrix
Group, provided that the Company shall pay the Employee for such services in
accordance with Section 3 below. The Company shall have the right to end the
employment relationship during the 150 day notice period in which case it will
still be required to pay for the full notice period, excluding payment of the
benefits detailed in Sections 3.5 and 3.6.     2.5   If Employee’s employment is
terminated by the Company (or its successor) without Cause on or following a
Change in Control (as defined below), Executive shall be entitled to receive
continuation of the Employee’s then-current gross annual salary for three
months, payable in one lump sum no later than 30 days following such termination
date.

 



--------------------------------------------------------------------------------



 



3

      The term “Change of Control” shall mean the first to occur of any of the
following:       (a) any “person,” as such term is used in Sections 13(d) and
14(d) of the Exchange Act (other than (A) the Company, (B) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, and
(C) any corporation owned, directly or indirectly, by the stockholders of the
Company in substantially the same proportions as their ownership of Stock), is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 51% or
more of the combined voting power of the Company’s then outstanding voting
securities (excluding any person who becomes such a beneficial owner in
connection with a transaction immediately following which the individuals who
comprise the Company’s Board of Directors (the “Board”) immediately prior
thereto constitute at least a majority of the Board, the entity surviving such
transaction or, if the Company or the entity surviving the transaction is then a
subsidiary, the ultimate parent thereof);       (b) there is consummated a
merger, reorganization, recapitalization, combination or statutory share
exchange or similar transaction involving or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation (a
“Business Combination”), other than a Business Combination immediately following
which the individuals who comprise the Board immediately prior thereto
constitute at least a majority of the Board, the entity surviving such Business
Combination or, if the Company or the entity surviving such merger is then a
subsidiary, the ultimate parent thereof; or       (c) the stockholders of the
Company approve a plan of complete liquidation of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect), other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are sold
or disposed of or, if such entity is a subsidiary, the ultimate parent thereof.

      Notwithstanding the foregoing, a Change in Control shall not be deemed to
have occurred by virtue of (x) an public offering of securities of the Company
by the Company or its security holders that is registered with the Securities
and Exchange Commission not involving a Business Combination or (y) the
consummation of any transaction or series of integrated transactions immediately
following which the holders of the Company’s stock immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership and

 



--------------------------------------------------------------------------------



 



4

      voting rights in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.

  2.6   Sections 4 and 5 below will remain in full force and effect after
termination of this Agreement for any reason.

3.   BASIC SALARY AND BENEFITS

  3.1   Basic Salary

  3.1.1   The Company shall pay the Employee an initial gross monthly salary of
seventy five thousand New Israeli Shekels (75,000 NIS) (the “Gross Salary”).    
3.1.2   The Gross Salary for each month shall be payable to the Employee’s bank
account within nine (9) calendar days of the first day of the following calendar
month.     3.1.6   As the Employee is employed hereunder in a managerial
position and is involved in a fiduciary relationship between the Employee and
the Company and the Omrix Group, the Work and Rest Law (5711-1951), and any
other law amending or replacing such law, shall not apply to the Employee or to
his employment with the Omrix Group, and the Employee shall not be entitled to
any compensation in respect of such law. The Employee acknowledges that the
compensation set forth hereunder includes compensation that would otherwise be
due to the Employee pursuant to such law.     3.1.7   The Gross Salary shall be
comprehensive and all-inclusive and it shall be deemed to embody the Employee’s
entire compensation for his employment and work save where it is otherwise
specifically set forth in this Agreement or by law.     3.1.8   The Employee
shall receive the Gross Salary in respect of periods of the Employee’s military
reserve duty. The Company shall be entitled to retain any amounts payable by the
National Insurance Institute or any other agency or entity in respect of such
periods.     3.1.9   The Company shall legally deduct and withhold income tax
payments and other obligatory payments, such as social security and mandatory
health insurance, from all of the payments which shall be paid to the Employee
in accordance with this Agreement and as required by law, including all taxes
imposed on any benefits granted to the Employee and on any part of the benefits
which exceeds the maximum exemption provided by law.

  3.2   Manager’s Insurance

  3.2.1   The Company shall effect a Manager’s Insurance Policy (the “Policy”)
for the Employee through an insurance company chosen by the Employee, and shall
pay a sum equal to 8.33% of the Employee’s Gross Salary towards such Policy
which shall be on account of severance pay, and 5% toward provident

 



--------------------------------------------------------------------------------



 



5

      (compensation) payments, subject to deduction of 5% from the Employee’s
Gross Salary, as follows: at the beginning of each month the Company shall
deduct from the Gross Salary an amount equal to 5% of the Gross Salary for the
preceding month, and shall pay such amount as premium payable in respect of the
provident compensation component of Policy. In the event the Employee elects to
be insured under a Pension Plan, the allocations shall be modified in accordance
with the Pension Plans policies, provided that in any event they do not exceed
the amounts set forth above. In addition, the Company shall pay a sum equal to
2.5% of the Employee’s Gross Salary on account of the Employee’s disability
insurance.

  3.2.2   It is further agreed by the Parties that during the Employee’s
employment period with the Company, the Company shall be the sole owner of the
Policy. Upon termination by the Company other than for Cause, the Company shall
transfer the Policy (or any portion thereof) to the Employee and shall pay
severance payments to the Employee; all in accordance with any applicable law.
In addition, it is agreed that, provided the Employee has completed at least 18
months of employment with the Company, then thereafter upon any termination of
the employment by the Employee and/or by the Company (except for termination for
Cause), the Company shall transfer the Policy to the Employee and shall pay
severance payments to the Employee.

  3.3   Education Fund         The Company shall pay an amount equal to 7.5% of
the Gross Salary for the preceding month to an Education Fund (Keren Hishtalmut)
designated by the Employee (the “Education Fund”), and shall deduct from the
Gross Salary an amount equal to 2.5% of the Gross Salary for the preceding month
and pay the same to the Education Fund. Use of these funds shall be in
accordance with the by-laws of the Education Fund. Notwithstanding anything to
the contrary herein, the Employee shall bear all taxes resulting from the
Company’s contributions to the Education Fund.

  3.4   Recuperation Pay         The Employee shall be entitled to Recuperation
Pay for 14 days.     3.5   Vacation         During the term of his employment by
the Company, the Employee shall be entitled to 22 days vacation for each
calendar year of work or as prescribed by the Annual Leave Law, 5711 — 1951,
whichever is more beneficial to the Employee.         The dates of the
Employee’s vacation shall be pre-coordinated with the CEO.     3.6   Sick Leave
        The Employee shall be entitled to be paid sick leave as provided by law.
    Cellular Telephone

  3.7   The Company shall provide the Employee with use of a cellular telephone
during the course of his employment.

 



--------------------------------------------------------------------------------



 



6



  3.8   Company Car (Leased)

  3.8.1   The Company shall make available to the Employee a leased Company car
of a level detailed below (hereinafter the “Company Car”). The Employee will use
the Company Car in accordance with the Company’s guidelines and procedures, for
carrying out his duties and, subject to said duties, for the Employee’s private
and family use with all costs and expenses, such as maintenance, operational
usage, insurance and leasing and gas expenses paid by the Company. The Company
Car shall be of grade 4 (according to the grades published by the Israeli Tax
authorities) and the Employee may upgrade at the Employee’s own expense
(including for the additional gross up costs) to a higher grade. The Employee
will also be entitled to waive his right for a Company car and instead receive a
gross payment equal to the Company Car cost. Omrix will pay the applicable tax
for a grade 4 car.     3.8.2   The Employee shall be liable for all traffic
tickets (unless it can be shown that the violation was committed by another
Company employee).     3.8.3   The Employee shall be responsible for any use or
misuse of the Company Car by his or by his family member which is against any of
the terms of the car insurance policy or for any breach/termination of the
Company Car leasing contract (including penalties).

  3.9   The Employee will be entitled to an annual discretionary performance
bonus in a target amount of 40% of his annual Gross Salary. The actual amount of
the bonus each year shall be determined by the Company’s Chief Executive Officer
and board of directors at their discretion.     3.10   Taxes         Any taxes
imposed on the benefits granted to the Employee hereunder shall be borne by the
Employee and shall be deducted from his salary by the Company in accordance with
applicable laws or agreements.

4.   CONFIDENTIALITY, DEVELOPMENT RIGHTS AND NON-COMPETITION       The Employee
agrees that the terms of his employment in regard to confidentiality,
development right and non-competition shall be as set forth in the
Confidentiality, Development Rights and Non-Competition Agreement attached
hereto as Annex 1.

5.   WARRANTIES

  5.1   The Employee represents and warrants that on the Effective Date he will
be free to provide services to the Omrix Group upon the terms contained in this
Agreement and that there are no employment contracts, consulting contracts or
restrictive covenants preventing full performance of his duties hereunder.    
5.2   The Employee represents and warrants that he will not use, during the
course of his

 



--------------------------------------------------------------------------------



 



7

      employment with the Company, any trade secrets or proprietary information
which is the property of his previous employer(s), in such a manner that may
breach any confidentiality or other obligation the Employee may have to such
former employer(s).

6.   GENERAL PROVISIONS

  6.1   This Agreement shall not be amended, modified or varied by any oral
agreement or representation, except by written instrument executed by both
parties or their duly authorized representatives.     6.2   No failure or delay
of either party in exercising any power or right hereunder shall in any way
restrict or diminish such party’s rights and powers under this Agreement, or
operate as a waiver of any breach or non-performance by either party of any of
the terms or conditions hereof.     6.3   If any term or provision of this
Agreement shall be declared invalid, illegal or unenforceable, then such term or
provision shall be enforceable to the extent that a court shall deem it
reasonable to enforce such term or provision and, if any such term or provision
shall be held by any competent court to be unreasonable to enforce to any
extent, such term or provision shall be severed and all remaining terms and
provisions shall be unaffected and shall continue in full force and effect.    
6.4   The terms and conditions of this Agreement supersede those of all previous
agreements and arrangements, either written or oral, relating to the subject
thereof.     6.5   This Agreement is personal to the Employee, and the Employee
shall not assign or delegate his rights or duties to a third party, whether by
contract, will or operation of law, without the Company’s prior written consent.
    6.6   This Agreement shall inure to the benefit of the Company’s successors
and assigns.     6.7   Each notice and/or demand given by a party pursuant to
this Agreement shall be in writing and sent by registered mail to the other
party at the address appearing in the caption of this Agreement, and such notice
and/or demand shall be deemed given at the expiration of seven (7) days from the
date of mailing by registered mail or immediately if delivered by hand. Such
address shall be effective unless notice of a change in address is provided by
registered mail to the other party.     6.8   It is hereby agreed between the
parties that the laws of the State of Israel shall apply to this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written:

                        By:  /s/ Robert Taub    By:   /s/ Asaf Alperovitz      
  Title: CEO       Employee                

 